DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5 inherit the rejection due to their dependence on the rejected claim(s).
In re claim 1, “a cross section… being cylindrical” does not make sense. A cross section can never be a 3-dimensional shape. It appears the applicant meant to recite, a cross section being circular. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Claim 1 is rejected as best understood, therefore cylindrical is replaced with circular in the text below. 
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trudnowski (D662,654, previously cited by the Examiner in the non-final rejection).
In re claim 1, Trudnowski discloses an oil filler funnel (figs.1-8, oil being an intended use of the funnel not defining any structure), comprising:
a conical upper body section (upper conical section) having an inlet pour opening (top opening shown in at least fig.1);
a conical lower body section (whole lower body not including top section) having an outlet drain opening (opening shown in figs.1, 2, 3, and 8);
a middle transition throat (angled portion where the top and bottom sections meet) in fluid communication with the inlet pour opening and the outlet drain opening to define a self-venting fluid passage extending from the inlet pour opening through the middle transition throat to the outlet drain opening; and
wherein a configuration of the self-venting fluid passage includes
(i) a diameter of the inlet pour opening being greater than a diameter of the middle transition throat (figs.1-8);
(ii) a diameter of the middle transition throat being greater than a diameter of the outlet drain opening (diameter at the joint where the two conical sections meet, figs.1-8); 
(iii) a cross section of the conical lower body section being circular (figs.1-8 show that the show section is circular in cross section); and
(iv) a transition angle between a longitudinal axis of the lower body section relative to an axis of symmetry of the upper body section being slanted for facilitating a flow of air into the outlet drain opening through the middle transition throat and the inlet pour opening to an atmosphere as motor oil is poured into the inlet pour opening through middle transition throat and the outlet drain opening into a diesel engine (this is all intended end use, Trudnowski shows the conical sections are offset by an angle therefore the limitation is met).
In re claim 5, Trudnowski discloses the conical lower body section is operable to be friction fitted within an oil fill tube of the diesel engine as the motor oil is poured into the inlet pour opening through the middle transition throat and the outlet drain opening into the diesel engine (this is purely functional intended end use. Trudnowski discloses all the structure claimed therefore the intended use is presumed to be inherent and the burden is on the applicant to prove otherwise. See MPEP 2112(v.) Regardless, Trudnowski shows that it is friction fit into an angled fill tube).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield.
In re claims 2-4, Trudnowski is silent to the exact dimensions therefor the ratios of the diameters or the exact angle cannot be ascertained. However, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D716,616 (Hughes) could have also been used as an anticipatory reference for at least claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753